Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response of 04/05/22 has been entered.  The examiner will address applicant's remarks at the end of this office action.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-15, 17-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of issuing credentials (certifications, badges) to users and matching a job candidate to a job listing by analyzing data about the job candidate to generate a match with job requirements that includes the obtained certifications or badges (the claimed credentials).  
Using claim 9 as a representative example that is applicable to claims 1 and 17, the abstract idea is defined by the elements of:
A method of determining correlation metrics between field data objects and credential receivers, the method comprising: 
storing, in a database: 
a credential threshold associated with a digital credential; 
a first data associated with a first credential receiver,
receiving data corresponding to a plurality of tasks performed by the first credential receiver within a physical environment
 determining a plurality of metrics associated with the plurality of tasks and the first credential receiver; 
wherein determining the plurality of metrics comprises analyzing the received data to determine at least one selected from the group of: completion of the plurality of tasks, accuracy in performing the plurality of tasks, efficiency in performing the plurality of tasks, response time in performing the plurality of tasks, amount of repetition of the plurality of tasks, and biometric response in performing the plurality of tasks;
issuing the credential to the first credential receiver in response to the metrics satisfying the credential threshold, wherein issuing the credential to the first credential receiver comprises updating the first data with data identifying the credential;
 receiving a user input comprising a request to match a first credential receiver to one or more field data objects; 
retrieving the first data associated with the first credential receiver, including the first data identifying one or more credentials issued to the first credential receiver; 
retrieving a plurality of field data objects stored in a data structure; 
selecting a first subset of the plurality of field data objects correlating to the first credential receiver, wherein the first subset of field data objects is selected based on a correlation analysis between the one or more credentials issued to the first credential receiver and a plurality of characteristics of the plurality of field data objects; 
for each particular field data object of the selected first subset of field data objects, determining a correlation metric between the particular field data object and the first credential receiver; and 
display the correlation metric for each of the selected first subset of field data objects, in response to the request
for each selected field data object of the first subset of field data objects:  the first notification identifies the correlation metric for the selected field data object but does not identify the selected field data object; and 
a second notification to an owner associated with the selected field data object, wherein the second notification identifies the correlation metric for the selected field data object but does not identify the first credential receiver

The above limitations are reciting a process by a person is assessed and where a person can receive a credential (a certification, a badge) to show competency in a task(s), with matching of a job candidate (the claimed digital credential receiver) to job requirements (the field data objects), that includes the credentials (certifications, accreditations) of the job candidate.  The use of obtained credentials (of any kind) in matching of job candidates to jobs is a concept that represents a certain method of organizing human activities.  The monitoring of the completion of tasks and issuing a credential reads on any type of accreditation or certification showing that the person has obtained a certain level of proficiency or ability in a given field or performing a given task (master certified auto mechanics, PHD recipients, an Eagle scout badge for a boy scout, a college master’s degree in a particular discipline).  The issuance of a credential, such as a certification or a college degree or a “badge”,  is a social activity that falls into the category of being a certain method of organizing human activities.  Matching a job applicant to a job listing (job requirements) that includes the consideration of certifications and credentials (college education obtained, certifications obtained, etc.) is a certain method of organizing human activities.  The claimed concept can be considered a social activity as far as this is what a human resources department does for a company, they match job applicants to jobs based on job applicant credentials and facilitates connecting employers to their employees. This can also be construed as a commercial activity and/or a fundament al economic practice, all of which are certain methods of organizing human activities.  
The additional elements of the claims are the recitation to:
a digital credential platform server (processing unit, one or more processors, network interface, memory) coupled to a network of computer devices,  use of the term digital to describe the credentials, 
generating, by the digital credential platform server, 
a Graphical User Interface (GUI) for transmission through the network and display on a client device; and 
transmitting, by the digital credential platform server, a second data through the network
the use of sensors to obtain the set of sensor data (the monitoring system that is recited as being comprised of sensor(s))
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of computer devices/servers connected to each other by a network to perform the steps that define the abstract idea, with the use of a network to send and transmit data.  The claimed servers, computer devices, use of the term “digital” to describe the data and credentials, are all limitations that serve to instruct one to practice the invention using computers, see MPEP 2106.05(f).  The GUI of the claim is recited in a generic manner.  Every computer uses a GUI so this is an inherent part of using computing technology.  The claimed GUI is recited as allowing a user to enter the claimed request to do the matching process.  This has the effect of just claiming the use of a computer to input data and is a link to a particular technological environment (implementation by computers), see MPEP 2106.05(h).  With respect to the transmission of the GUI via the network, and the act of transmitting the second data for display on the GUI through the network, these limitations are directed at the mere sending and receiving of data/messages over a network and amount to an insignificant extra solution activity.  The same is concluded for the monitoring system that comprises sensors that send the set of sensor data, this is a data gathering step that is an insignificant extra solution activity.  As is set forth in MPEP 2106.05(g), data gathering such as sending and receiving data over networks to obtain information to perform a process is an insignificant pre and/or post solution activity.  You cannot perform data processing if you have no data to process.  That is the reason why mere data collection using generically recited sensors is considered to be an insignificant extra solution activity.  As for sending the second data to the GUI for display, this is the act of outputting the results of the matching so that the requestor knows the result.  The act of outputting a result of a data analysis is an inherent act to any data analysis process, as is recognized in MPEP 2106.05(g), (mere outputting, such as printing of results).  The transmission of the GUI for display and that shows the correlation metric is the act of outputting the results of the matching process so it can be displayed.  This is considered to be an insignificant post solution activity of using a computer to display the correlation metric that is part of the abstract idea.  The combination of the instructions to use a computer coupled to the mere transmission of data using the network, and the use of generic sensors to collect and send data, are collectively not found to provide for integration into a practical application at the 2nd prong.  Claims 1, 9 and 17 have not integrated the abstract idea into a practical application and therefore the claims are found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using computer devices/servers connected to each other by a network to perform the steps that define the abstract idea, with the use of a network to send and transmit data.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  With respect to reassessing the transmission of the GUI via the network, and the transmission via the network of the correlation metric via the GUI for display, the examiner notes that MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  The use of sensors (generically recited) to collect the recited sensor set data is reciting what sensors are used for and is directed to a data collecting step (using a network to gather data).  This is a well understood activity see MPEP 2106.05(d).  Therefore, this does not amount to reciting significantly more at step 2B.  The combination of an instruction to use computers/servers and the use of a network to send and receive data such as the GUI to receive data input and to display data, the use of sensors to perform data collection (well understood activities) does not render the claims eligible.  The combination of the additional elements does not amount to significantly more.
For dependent claims 2-5, 10-13, 18, the manner in which the correlation analysis is being performed is further defining the same abstract idea of claims 1,9,17.  The claimed determinations (determining capabilities, location data, expected salary range, current career phase) are just further recitations to how the matching process works and are elements that fall into the abstract idea of the claims.  No additional elements are claimed other than those already addressed in the independent claims, (that have been treated in the same manner as set forth for claims 1, 9, 17).
For claims 6, 7, 14, 15, 19, 20, the automatic initiation of the matching as claimed is considered to be part of the same abstract idea as claims 1, 9, and 17.  The transmitting of the notifications has been treated in the same manner as set forth above for claim 1.  Transmitting the correlation metrics (a result of the analysis) is an insignificant extra solution activity at the 2nd prong that is also considered to be well understood, routine, and conventional at step 2B.  
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

Response to arguments
	The traversal of the 35 USC 101 rejection is not persuasive.  On page 13 of the reply the applicant argues that the examiner has identified additional elements as being part of the abstract idea, which is argued as being improper.  This is a general allegation that is not making any specific argument about any specific limitation.  The limitations identified by the examiner as defining the abstract idea are the steps that are being undertaken to allow for credentials to be issued to a user and so that a user (receiver) can be matched up with a job based on job requirements.  The steps identified by the examiner can be performed by people and are not directed to technology so they are not additional elements that are not part of the abstract idea.  The limitations identified by the examiner are reasonably considered to be characterizing and/or summarizing a judicial exception in the form of an abstract idea.  
	On page 14 the applicant argues that example 42 is instructive to the pending claims and the applicant argues that storing of information and providing access via a network to information are additional elements that are not part of the abstract idea.  The applicant then makes the argument that this means the examiner is grouping too many elements into the abstract idea for the pending claims.  This is not persuasive.  Example 42 was directed to an alleged improvement to technology and was related to conversion of data from various formats to a single format for real time display to users.  No such analogy can be made of the pending claims as they do not improve technology in any manner, and the structuring of the abstract idea and identification of additional elements in PTO issued example 42 claim 1 does not stipulate that storage of data cannot be part of an abstract idea.  Data storage occurs every day when people write things down in notebooks.  Also, claim 2 of example 42 expressly finds that the storing of information is part of the abstract idea, so the reliance upon claim 1 of example 42 is not taking into account the entire teaching of example 42 that includes claim 2.  The alleged teaching argued by the applicant is not taught by example 42 as far as how to structure an abstract idea at step 2A.
The allegation that the claims improve technology on page 14 is not supported by any explanation and is not persuasive for this reason.
In response to the argument about the piecemeal analysis of the claims, the applicant is reminded that having a plurality of abstract ideas in a claim does not render the claim any less abstract.  The examiner has pointed out that part of the claim that deals with issuance of credentials reads on a person obtaining a high school diploma, and when you combine that with the concept of matching a user up with job requirements using the issued credentials, it is clear that either and both of those are reciting a certain method of organizing human activities that relates to the employment field (human resources).  The examiner has considered the totality of the claimed elements when deciding on whether or not a judicial exception has been recited in the claims.  For the pending claims they are reciting a process by a person’s competency or skill is assessed, where a person can receive a credential (a certification, a badge) to show competency in a task(s), with matching of a job candidate (the claimed digital credential receiver) to job requirements (the field data objects), that includes the credentials (certifications, accreditations) of the job candidate.  This represents a certain method of organizing human activities whether it be considered as a single abstract idea or two abstract ideas together in a single claim.  Contrary to what has been argued, the totality of the claimed elements have been considered.  The argument is not persuasive. 
On page 15 the applicant argues that “the claims provide specific systems and methods which enable issuing credentials and correlating those issued credentials to field data objects”.  
The examiner agrees that the claims recite a process to enable the
issuance of credentials and correlating (matching) them to field data objects (job requirements), which is the elements that define the abstract idea.  However, the recitation to the additional elements and the use of the system as claimed, does nothing more than to instruct one to practice the invention using generic computing technology and is not similar to example 42 claim 1 such that the claim is eligible in view of example 42 (as previously addressed by the examiner).  The argument that the claimed system facilitates the credentialing of users and correlation of data is basically an argument that the claims are eligible because a system is used to perform the steps that define the abstract idea.  That is not persuasive and is essentially the argument that a mere instruction for one to practice the invention by using generic computers makes the claims eligible.  The comments about the data format and how credentials are issued in uncommon formats is noted; however, this comment does not have anything to do with the claimed invention that is not dealing with conversion of data formats for credentials.  It is not clear why the applicant is arguing that different formats are used by HR departments for matching job applicants and how this relates to eligibility when the claims are not directed to solving any technological problem that concerns data formats and conversion into a  common format.  This line of argument does not appear to be commensurate with the scope of the claims.  
The comments directed to the claim amendment that introduces the sensors for the data collection step that is recited in the claims has been addressed in the 101 rejection of record to which applicant is referred.  The use of the sensors for data collection is an insignificant extra solution activity that is well understood, routine, and conventional such that the inclusion of the sensors does not provide for integration at the 2nd prong or significantly more at step 2B.
For claims 8 and 16 the applicant alleges that the examiner has not considered the claimed limitation of:
 wherein the first notification identifies the correlation metric for the selected QB\ 159311.00100\72429434.1Serial No. 15/993,555 Response to Non-Final Office Action of February 2, 2022 Page 4
field data object but does not identify the selected field data object; and 
wherein the second notification identifies the correlation metric for the selected field data object but does not identify the first credential receiver
The applicant argues that the claimed transmitting of the notification is being performed in a specific way, and that this renders the claims eligible because the examiner has not proven with evidence that such a limitation is well understood in the art.  This is not persuasive because the transmitting step of the claim is simply reciting that a notification is being transmitted, nothing more.  The content of the notification itself in the form of a message is claiming as including the correlation metric for the selectedQB\ 159311.00100\72429434.1Serial No. 15/993,555Response to Non-Final Office Action of February 2, 2022 Page 4field data object but does not identify the selected field data object; and 
wherein the second notification identifies the correlation metric for the selected field data object but does not identify the first credential receiver.   The applicant is arguing the content of the notification itself constitutes a specific way to transmit a notification that makes the claims eligible when the claim only recites the generic step of transmitting the notification.  The argument is not persuasive because the claims are reciting nothing more than generic transmission of a notification (sending a message/data over a network), where the notification itself and the content thereof is part of the abstract idea at step 2A.  The claims do not recite a specific way to transmit a notification.  The transmission of the notification is nothing more generic transmission of a message over a network, which is something found by the courts to be an insignificant extra solution activity and something that is well understood.  See MPEP 2106.05(g) and (d) with respect to citations for “mere data gathering” and “receiving and sending data over a network” for citations that supported this assertion, and which does constitutes evidence according to the 2019 PEG (the examiner cited these sections of the MPEP previously).  For this reason the argument is not persuasive.
	For the prior art of record, it does not teach or suggest the claimed invention in total based on the fact that the applicant has amended the claims to recite the subject matter of dependent claims 8 and 16 that were not rejected under any prior art.  While the claims may be allowable over prior art, the 35 USC 101 eligibility issue prevents allowance of the application.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687